Citation Nr: 1021978	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
radiculopathy of the left leg.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from April 1972 
to August 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 25, 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision granted service 
connection for radiculopathy of the left leg, and assigned a 
10 percent evaluation, effective from February 11, 2005.  The 
Veteran disagreed with the evaluation assigned and this 
appeal ensued.

In November 2008, the Board remanded this claim for 
additional development.  The Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  In this regard, additional VA 
records were obtained, associated with the claims file and 
considered by the RO.   The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

Throughout the rating period on appeal, the neurologic 
manifestations of the Veteran's left leg radiculopathy 
involve no more than mild incomplete paralysis of the sciatic 
nerve of the left lower extremity, but does not result in 
significant functional impairment or additional organic 
changes.  His neurologic impairment is no more than mild in 
degree.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for radiculopathy of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  In April 2006 and March 2007, the RO 
sent the Veteran VCAA notice letters.  Both letters provided 
information regarding all five elements of the claim.  
Although they were not issued prior to the September 2006 
rating decision on appeal, his claim was readjudicated in the 
June 2008 Supplemental Statement of the Case (SSOC), thus 
curing any defect in the timing of the notices.  See 
Mayfield, supra.  

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App.  at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, VA's duty to notify in this 
case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v.  Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  Therefore, no further notice is needed 
under VCAA.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and private treatment records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate.  Each examiner provided a 
complete examination and fully described the Veteran's 
disorder.  The examinations provided an adequate basis for 
rating the disorder at issue here.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The examinations in this case 
are adequate upon which to base a decision.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) 
(2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  In cases, as here, where the 
original rating assigned is appealed, consideration must be 
given to whether the Veteran deserves a higher rating at any 
point during the pendency of the claim. Fenderson v. West, 12 
Vet. App. 119 (1999).  This is called a "staged rating."  

Cranial or peripheral neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Cranial or 
peripheral neuralgia is usually characterized by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 
8720 refers to neuralgia of the sciatic nerve.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with  
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  
App. 122, 128-30 (2000).  

The RO has separately assigned an initial 10 percent rating 
for peripheral neuropathy of the Veteran's left lower 
extremity under DC 8520, effective from February 11, 2005.  
This rating contemplates peripheral neuropathy which is mild 
in degree.  

The record shows that the Veteran was examined by VA in March 
2005.  He complained of lumbar pain with no radiation.  
Straight leg raising test was noted to be essentially 
negative.  Deep tendon reflexes and left Achilles reflex were 
found to be decreased.  The examiner noted that there was 
decreased pinprick on the left lateral thigh and a slight 
decrease on the dorsum of the feet.  The Veteran could heel- 
toe walk without difficulty and motor function was normal 
except for decreased range of motion.  There was no muscle 
spasm or weakness.  The pertinent diagnosis was, spinal 
stenosis involving the lumbar spine with radiculopathy 
especially down the left lower extremity.

The Veteran underwent an orthopedic VA examination in July 
2006.  He complained of back pain that radiated into the left 
lower extremity.  Deep tendon reflexes showed a 1+ knee jerk.  
He had an absent left ankle jerk.  Straight leg raising 
bilaterally at 30 degrees caused low back pain.  Sensation 
was decreased to light-touch on the lateral side of both feet 
and all toes.  The finding was, status post laminectomy with 
disc excision, L5, with radiculopathy of the left leg.

In February 2007, the Veteran underwent a peripheral nerves 
examination by VA.  He complained of back pain radiating into 
the back of the thighs.  He also reported numbness in the 
feet and the left lateral thigh.  It was noted that he had no 
sphincter disturbances, but had prostate symptoms.  On 
examination it was noted that he could get on heels and toes 
with difficulty and walk on them with pain.  Motor strength 
was 5/5 with normal tone and bulk.  Sensory was intact to 
vibration.  Pin prick was decreased in a more or less L5, S1, 
and S2 distribution in more or less symmetrical fashion.  
Reflexes were 1+ and equal.  Straight leg raising was 
negative.  The examiner stated that the sensory deficits were 
very widespread and suspiciously symmetrical.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  It was noted 
that DeLuca provisions could not be clearly delineated.  The 
examiner stated that during a flare-up, the Veteran could 
have further limitation in range of motion, amount of pain, 
functional capacity and neurological deficit.  But, because 
the Veteran was not having a flare-up at the examination, he 
could not estimate the amount of these during a flare-up 
without resorting to mere speculation or guessing.  It was 
stated that he could not detect any objective evidence of 
true weakness, incoordination, fatigue or lack of endurance. 
In an addendum in March 2007, the examiner reviewed an MRI 
report that was noted to show disc bulges at multiple levels 
and fairly extensive facet hypertrophy with mild to moderate 
foraminal stenosis at all levels secondary to the 
hypertrophic changes and disc bulges.  Degenerative lumbar 
spine disease with multilevel root involvement and deficits 
as noted was the finding.  The examiner also reviewed an EMG 
and stated that the EMG showed normal peripheral nerve 
function.  It was noted that there were no acute denervation 
changes in the L5/S1 muscle.  It was reported that there was 
no electrophsyiologic evidence of new/active motor problem.  

There are many references in the record to complaints 
involving the left lower extremity.  In addition to the above 
noted VA examination reports, the Board has reviewed records 
from the Social Security Administration (SSA) and VA 
outpatient treatment records dated from 2005 to 2008.  SSA 
records show the Veteran was awarded disability compensation 
in 2000 for hip problems and the medical records consist 
mostly of service treatment records.  The records are dated 
in the 1990's and in 2000, and have little probative value in 
evaluating the current manifestations of the Veteran's 
neurological disorder.  VA treatment records show complaints 
of pain radiating to the Veteran's legs, numbness, and 
tingling (see, e.g. treatment records of September 2005, June 
2007, and December 2007).  In May 2006, he complained of pain 
radiating into the left leg.  Sensory was noted to be 
decreased mostly in the left L4-5 distribution with deep 
tendon reflexes 0 at the left ankle.  In August 2006, he 
reported pain and left leg numbness and tingling.  In 
December 2007, it was noted that the Veteran had numbness in 
his hands and feet and burning pain.  

Applying the rating criteria to the facts of this case, the 
Board finds that the criteria for a rating greater than 10 
percent for radiculopathy of the left leg have not been met 
for any time during the appeal period.  Here, the Veteran's 
complaints of radiculopathy are solely sensory, consisting of 
complaints of numbness, tingling and pain.  The Board notes 
that the Veteran's disorder is manifested primarily by a 
sensory loss, but does not result in significant functional 
impairment or organic changes; overall, his neurologic 
impairment is no more than mild in degree.  

While the July 2006 VA orthopedic examination found that the 
Veteran had an absent left ankle jerk, prior and subsequent 
VA examinations were absent such finding.  This isolated 
finding is far outweighed by the remainder of the medical 
findings, which are all pertinently negative.  This isolated 
finding alone cannot be viewed as indicative of the 
appellant's overall disability picture.  Further an EMG was 
noted in March 2007 to show normal nerve function.  Moreover, 
there is no clinical evidence of loss of muscle strength nor 
bowel or bladder incontinence.  Muscle strength has been 
noted as 5/5, and it was noted on outpatient treatment in 
September 2005 that the Veteran had good bladder and bowel 
control.  On examination in 2007, the examiner stated that he 
could not detect any objective evidence of weakness.  
Accordingly, the Board finds that no more than mild sciatic 
neuropathy is shown during the entire appeal period.  

The Board also has considered the Veteran's lay statements 
regarding the pain in his leg.  In his November 2006 
substantive appeal, he argues that the results of a nerve 
test would show that he deserved a higher rating.  As noted 
above, the March 2007 EMG showed normal nerve function.  
Aside from stating that he has significant pain that has 
worsened over time, the Veteran did not make any statements 
that would weigh in favor of a higher rating.  Although he 
may believe that his condition is severe enough to warrant a 
higher rating, such as because of his pain or numbness, he is 
only competent to testify about his observable symptoms as he 
lacks the medical expertise to render the clinical findings 
necessary to support a higher rating.  See Grottveit v.  
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App.  
303, 310 (2007).  See also 38 C.F.R.  § 3.159(a)(2) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Other Considerations

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.  As the Veteran has a 
total rating due to unemployability (TDIU) as a result of his 
service-connected disabilities, remand or referral of a claim 
for a TDIU is not necessary under the Court's ruling in Rice 
v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating greater than 10 percent for radiculopathy 
of the left leg is denied.




____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


